PER CURIAM.
The appeal in this case challenges that part of a judgment in eminent domain which is for certain attorney’s fees allowed to the attorney for appellees, based on a *10directed verdict therefor. The facts and questions involved are similar to those raised and considered on the cross-appeal in Romy v. Dade County, Fla.App. 1959, 114 So.2d 8, decided this date. On authority of that case the judgment is reversed in part, that is, as to the allowance of such attorney fees, and the cause remanded for a new trial only as to the said attorney fees.
It is so ordered.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.